DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-7 are pending and presented for examination.

Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
 A data collection apparatus connectable to a device, the apparatus comprising:
 	a setter to receive and set setting values of parameters for data collection from the device;
 	a collector to collect data from the device in accordance with the setting values of the parameters set by the setter; and
 	a controller to output the data collected by the collector to a processing unit to cause the processing unit to process the data, wherein
 	the parameters include a communication parameter to identify the device, an instance parameter to identify a method for data collection from the device, and a data parameter to identify an address of a memory of the device in which the collected data is stored and a data type of the data, and the parameters are defined such that the communication parameter is associated with the one or more instance parameters and the instance parameter is associated with the one or more data parameters,
 	the collector is implemented by a software module,
 	the collector provides, to the setter, configuration information that creates an input screen for the parameters, the configuration information being prestored in the software module,
 	the collector determines whether the setting values of the parameters input by a user to the input screen and received by the setter satisfy a condition indicated by condition information that is information prestored in the software module or information externally acquired by running the software module to determine whether the condition among the setting values of the parameters is satisfied, and provides a determination result to the setter, and
 	the setter outputs result information corresponding to the determination result provided by the collector.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitations of “…receive and set setting values of parameters for data collection from the device;…the parameters include a communication parameter to identify the device, an instance parameter to identify a method for data collection from the device, and a data parameter to identify an address of a memory of the device in which the collected data is stored and a data type of the data, and the parameters are defined such that the communication parameter is associated with the one or more October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a setter…a collector to collect data from the device in accordance with the setting values of the parameters set by the setter; and a controller to output the data collected by the collector to a processing unit to cause the processing unit to process the data,…the collector is implemented by a software module, the collector provides, to the setter, configuration information that creates an input screen for the parameters, the configuration information being prestored in the software module… the setter outputs result information corresponding to the determination result provided by the collector. The limitations “a setter…a collector to collect data from the device in accordance with the setting values of the parameters set by the setter; and a controller to output the data collected by the collector to a processing unit to cause the processing unit to process 
The claim recites “the collector provides, to the setter, configuration information that creates an input screen for the parameters, the configuration information being prestored in the software module…and the setter outputs result information corresponding to the determination result provided by the collector”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a setter…a collector to collect data from the device in accordance with the setting values of the parameters set by the setter; and a controller to output the data collected by the collector to a processing unit to cause the processing unit to process the data,…the collector is implemented by a software module, the collector provides, to the setter, configuration information that creates an input screen for the parameters, the configuration information being prestored in the software module… the setter outputs result information corresponding to the determination result provided by the collector are well-understood, routine, and 
The claim is not patent eligible.
Dependent claims 2-5, add further details of the identified abstract idea.  The claims are not patent eligible.
Independent claims 6 and 7, the claims are rejected with the same rationale as in claim 1. 



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa US 2014/0225743 (hereinafter, Kuroiwa), in view of Tanada et al.  JP 2000/066720A (hereinafter, Tanada).

7.  	Regarding claim 1, Kuroiwa discloses a data collection apparatus connectable to a device, the apparatus comprising:
 	a setter to receive and set setting values of parameters for data collection from the device ([0084]-[0087], Figs. 11-13: the operation data requestor 323 generates an operation data selection screen 1101 like that shown in FIG. 11 based on the operation data acquisition candidates supplied by the summary data requestor 322, and displays this screen via the display device 310. In the operation data selection screen 1101 of FIG. 11, checkboxes 1102 and 1103 are used for selecting the facility equipment for which the operator desires to acquire operation data. The checkbox 1102 corresponds to the facility equipment at equipment address "51h" and the checkbox 1103 corresponds to the facility equipment at equipment address "52h". In addition, checkboxes 1104-1109 are used for selecting the type of operation data the operator desires to acquire…A starting date/time input field 1110 and an ending date/time input field 1111 are used for the user to specify the collection period of the operation data. Collection period here means a period in which operation data desired by the user is acquired in the data collecting device 20….In place of, or along with, the equipment address, it would be fine to display a name for the facility equipment (for example, "indoor equipment A" or the like). Similarly, in place of, or along with, the type ID of the operation data, it would be fine to display a type name for the operation data (for example, "set temperature" or the like). In addition, the collection period of the operation data may be designated for each facility equipment or may be designated for each type of operation data. See also [0061]-[0064]);
 	a collector to collect data from the device in accordance with the setting values of the parameters set by the setter ([0061]-[0064], Figs.12-13: the collection data request command is a command requesting operation data collected by the data collecting device 20. In this collection data request command, the equipment address, the type ID and the collection period are set. The operation data transmitter 223 reads one or multiple items of operation data that are request targets from the operation data table 231 of the operation data storage 230 based on this information set in the collection data request command. See also [0109]-[0110]); and
 	a controller to output the data collected by the collector to a processing unit to cause the processing unit to process the data ([0061]-[0064], [0081]-[0082], [0109]-[0110], Figs. 12-13), wherein
 	the parameters include a communication parameter to identify the device, an instance parameter to identify a method for data collection from the device, and a data parameter to identify the device in which the collected data is stored and a data type of the data ([0060]-[0061]: the operation data storage 230 may store a table in which the respective values of the equipment address 2310, the type ID 2311 and the acquisition time 2312 are associated with an arrangement index, and the data value 2313 may be stored as a three-dimensional arrangement of these values. The operation data collector 221 generates operation data request commands for each piece of facility equipment (outdoor equipment 10, indoor equipment 11A, 11B, . . . ) of the facility equipment control system 1 at each prescribed time (for example, five minutes), and sends the commands to each piece of facility equipment via the equipment communicator 200. Furthermore, when the equipment communicator 200 receives operation data sent from each piece of facility equipment in response to the operation data request command, the operation data collector 221 extracts the equipment address, the type ID and the data value from the operation data. The operation data collector 221 then stores the extracted data and the current date and time in the operation data table 231 stored in the operation data storage 230…Further, [0082]: summary data is data indicating the correlation between the equipment address and the type ID indicating the type of operation data, in the data collecting device 20. The summary data requestor 322 references the user data table 341, reads the contents of the disclosable range 3413 from the record corresponding to the type of operator, and acquires operation data the operator can select. See also Fig. 11), Kuroiwa discloses receives operation data sent from each piece of facility equipment in response to the operation data request command, the operation data collector 221 extracts the equipment address, the type ID and the data value from the operation data. The operation data collector 221 then stores the extracted data and the current date and time in the operation data table 231 stored in the operation data storage as disclosed above. Kuroiwa does not disclose identifying an address of a memory of the device. However, identifying an address of a memory of the device would have been obvious to one ordinary skill in the art based on the teaching of Kuroiwa,
([0060]-[0061], [0082]),
 	the collector is implemented by a software module, the collector provides, to the setter, configuration information that creates an input screen for the parameters, the configuration information being prestored in the software module (Abstract, Figs. 1, 11-13);
 	the collector determines whether the setting values of the parameters input by a user to the input screen and received by the setter satisfy a condition indicated by condition information or information externally acquired by running the software module to determine whether the condition among the setting values of the parameters is satisfied, and provides a determination result to the setter, and the setter outputs result information corresponding to the determination result provided by the collector ([0089], [0104]-[0110], Figs. 11-14: When an input completion operation is accomplished by the operator (step S206: YES), that is to say when the OK button 704 of the connection target selection screen 701 is pressed, the summary data requestor 322 checks the input content. As a result, when the user's input content is not correct (step S207: NO), the summary data requestor 322 causes an error message to this effect to be displayed on the display device 310 and again prompts the operator for an input operation).
 	Kuroiwa does not disclose:
 	a condition indicated by condition information that is information prestored in the software module.  
 	However, Tanada discloses:
 ([0030]-[0034]: the setting value condition definition file 31 in which the condition indicating the relationship with other setting values is stored is provided for each setting value, and the terminal interface unit 35 provides a certain setting value...it is determined whether or not this set value satisfies the condition based on the set value condition definition file 31, and when this determination result indicates that the condition is satisfied, the set value is set to the monitored device…Further, since the terminal interface unit 35 notifies the terminal 20 of an input error when the determination result by the set value condition definition file 31 indicates that the condition is not satisfied, a prompt response by the operator can be expected. Further, since the condition determination of the set value is performed by the terminal interface unit 35, even if the operator makes an input error of the set value, the input error can be immediately notified to the operator. See also [0008]-[0010], [0016], [0024]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuroiwa to use a condition indicated by condition information that is information prestored in the software module as taught by Tanada. The motivation for doing so would have been in order determine whether or not the parameters conform to the condition based on stored condition definition file, thereby preventing an incorrect setting (Tanada, [0007], [0020]).


Regarding claim 2, Kuroiwa in view of Tanada disclose the data collection apparatus according to claim 1 as disclosed above. 
 	Kuroiwa further discloses when the setting values of the parameters do not satisfy the condition, the collector provides the determination result to the setter, and
 the setter receives the setting values of the parameters input into an inputter and outputs the result information to the inputter ([0104], [0108], Figs. 11-14: When an input completion operation is accomplished by the operator (step S212: YES), that is to say when the OK button 1112 on the operation data selection screen 1101 is pressed, the operation data requestor 323 checks the input content. As a result, when the user's input content is not correct (step S213: NO), the operation data requestor 323 causes an error message to that effect to be displayed on the display device 310 and again prompts the operator for an input operation…[0089]: Additionally, for example when a check has been placed in the checkbox 1102 (1103) but no check is placed in any of the corresponding checkboxes 1104-1106 (1107-1109) for operation data type, an input error results. In addition, when no input has been made in at least one out of the starting date/time input field 1110 or the ending date/time input field 1111, or when there is a writing error, or when the ending date/time is before the starting date/time, an input error results). See also Tanada ([0030]-[0034]).

9.	Regarding claim 3, Kuroiwa in view of Tanada disclose the data collection apparatus according to claim 2 as disclosed above. 
 	Kuroiwa further discloses the setter outputs, together with the result information, the condition information indicating the condition to the inputter ([0104]-[0110], Figs. 11-14: When an input completion operation is accomplished by the operator (step S212: YES), that is to say when the OK button 1112 on the operation data selection screen 1101 is pressed, the operation data requestor 323 checks the input content. As a result, when the user's input content is not correct (step S213: NO), the operation data requestor 323 causes an error message to that effect to be displayed on the display device 310 and again prompts the operator for an input operation…[0089]: Additionally, for example when a check has been placed in the checkbox 1102 (1103) but no check is placed in any of the corresponding checkboxes 1104-1106 (1107-1109) for operation data type, an input error results. In addition, when no input has been made in at least one out of the starting date/time input field 1110 or the ending date/time input field 1111, or when there is a writing error, or when the ending date/time is before the starting date/time, an input error results). See also Tanada ([0030]-[0034]).

10.  	Regarding claim 6, Kuroiwa discloses a data collection apparatus connectable to a device, the apparatus comprising:
 	providing, by a collector implemented by a software module, configuration information that creates an input screen for parameters to a setter, the configuration information being prestored in the software module (Abstract, Figs. 1, 11-13);
 	receiving and setting, by the setter, setting values of the parameters for data collection from a device ([0084]-[0087], Figs. 11-13: the operation data requestor 323 generates an operation data selection screen 1101 like that shown in FIG. 11 based on the operation data acquisition candidates supplied by the summary data requestor 322, and displays this screen via the display device 310. In the operation data selection screen 1101 of FIG. 11, checkboxes 1102 and 1103 are used for selecting the facility equipment for which the operator desires to acquire operation data. The checkbox 1102 corresponds to the facility equipment at equipment address "51h" and the checkbox 1103 corresponds to the facility equipment at equipment address "52h". In addition, checkboxes 1104-1109 are used for selecting the type of operation data the operator desires to acquire…A starting date/time input field 1110 and an ending date/time input field 1111 are used for the user to specify the collection period of the operation data. Collection period here means a period in which operation data desired by the user is acquired in the data collecting device 20….In place of, or along with, the equipment address, it would be fine to display a name for the facility equipment (for example, "indoor equipment A" or the like). Similarly, in place of, or along with, the type ID of the operation data, it would be fine to display a type name for the operation data (for example, "set temperature" or the like). In addition, the collection period of the operation data may be designated for each facility equipment or may be designated for each type of operation data. See also [0061]-[0064]);
 	determining, by a collector whether the setting values of the parameters input by a user to the input screen and received in the receiving and setting satisfy a condition indicated by condition information or information externally acquired by running the software module to determine whether the condition among the setting values of the parameters is satisfied, and providing, by the collector a determination result to the setter, and outputting, by the setter, result information corresponding to the determination result provided by the collector in the determining and providing ([0089], [0104]-[0110], Figs. 11-14: When an input completion operation is accomplished by the operator (step S206: YES), that is to say when the OK button 704 of the connection target selection screen 701 is pressed, the summary data requestor 322 checks the input content. As a result, when the user's input content is not correct (step S207: NO), the summary data requestor 322 causes an error message to this effect to be displayed on the display device 310 and again prompts the operator for an input operation).
 	collecting, by the collector, data from the device in accordance with the parameters set in the receiving and setting ([0061]-[0064], Figs.12-13: the collection data request command is a command requesting operation data collected by the data collecting device 20. In this collection data request command, the equipment address, the type ID and the collection period are set. The operation data transmitter 223 reads one or multiple items of operation data that are request targets from the operation data table 231 of the operation data storage 230 based on this information set in the collection data request command. See also [0109]-[0110]); and
 	outputting, by a controller, the data collected in the collecting to a processing unit to cause the processing unit to process the data ([0061]-[0064], [0081]-[0082], [0109]-[0110], Figs. 12-13), wherein
 	the parameters include a communication parameter to identify the device, an instance parameter to identify a method for data collection from the device, and a data parameter to identify the device in which the collected data is stored and a data type of the data ([0060]-[0061]: the operation data storage 230 may store a table in which the respective values of the equipment address 2310, the type ID 2311 and the acquisition time 2312 are associated with an arrangement index, and the data value 2313 may be stored as a three-dimensional arrangement of these values. The operation data collector 221 generates operation data request commands for each piece of facility equipment (outdoor equipment 10, indoor equipment 11A, 11B, . . . ) of the facility equipment control system 1 at each prescribed time (for example, five minutes), and sends the commands to each piece of facility equipment via the equipment communicator 200. Furthermore, when the equipment communicator 200 receives operation data sent from each piece of facility equipment in response to the operation data request command, the operation data collector 221 extracts the equipment address, the type ID and the data value from the operation data. The operation data collector 221 then stores the extracted data and the current date and time in the operation data table 231 stored in the operation data storage 230…Further, [0082]: summary data is data indicating the correlation between the equipment address and the type ID indicating the type of operation data, in the data collecting device 20. The summary data requestor 322 references the user data table 341, reads the contents of the disclosable range 3413 from the record corresponding to the type of operator, and acquires operation data the operator can select. See also Fig. 11), Kuroiwa discloses receives operation data sent from each piece of facility equipment in response to the operation data request command, the operation data collector 221 extracts the equipment address, the type ID and the data value from the operation data. The operation data collector 221 then stores the extracted data and the current date and time in the operation data table 231 stored in the operation data storage as disclosed above. Kuroiwa does not disclose identifying an address of a memory of the device. However, identifying an address of a 
 	and the parameters are defined such that the communication parameter is associated with the one or more instance parameters and the instance parameter is associated with the one or more data parameters ([0060]-[0061], [0082]).
 	Kuroiwa does not disclose:
 	a condition indicated by condition information that is information prestored in the software module.  
 	However, Tanada discloses:
 	 a condition indicated by condition information that is information prestored in the software module ([0030]-[0034]: the setting value condition definition file 31 in which the condition indicating the relationship with other setting values is stored is provided for each setting value, and the terminal interface unit 35 provides a certain setting value...it is determined whether or not this set value satisfies the condition based on the set value condition definition file 31, and when this determination result indicates that the condition is satisfied, the set value is set to the monitored device…Further, since the terminal interface unit 35 notifies the terminal 20 of an input error when the determination result by the set value condition definition file 31 indicates that the condition is not satisfied, a prompt response by the operator can be expected. Further, since the condition determination of the set value is performed by the terminal interface unit 35, even if the operator makes an input error of the set value, the input error can be immediately notified to the operator. See also [0008]-[0010], [0016], [0024]).


11.  	Regarding claim 7, Kuroiwa discloses a non-transitory computer-readable recording medium storing a program, the program causing a computer connectable to a device to function as
 	a setter to receive and set setting values of parameters for data collection from the device ([0084]-[0087], Figs. 11-13: the operation data requestor 323 generates an operation data selection screen 1101 like that shown in FIG. 11 based on the operation data acquisition candidates supplied by the summary data requestor 322, and displays this screen via the display device 310. In the operation data selection screen 1101 of FIG. 11, checkboxes 1102 and 1103 are used for selecting the facility equipment for which the operator desires to acquire operation data. The checkbox 1102 corresponds to the facility equipment at equipment address "51h" and the checkbox 1103 corresponds to the facility equipment at equipment address "52h". In addition, checkboxes 1104-1109 are used for selecting the type of operation data the operator desires to acquire…A starting date/time input field 1110 and an ending date/time input field 1111 are used for the user to specify the collection period of the operation data. Collection period here means a period in which operation data desired by the user is acquired in the data collecting device 20….In place of, or along with, the equipment address, it would be fine to display a name for the facility equipment (for example, "indoor equipment A" or the like). Similarly, in place of, or along with, the type ID of the operation data, it would be fine to display a type name for the operation data (for example, "set temperature" or the like). In addition, the collection period of the operation data may be designated for each facility equipment or may be designated for each type of operation data. See also [0061]-[0064]);
 	a collector to collect data from the device in accordance with the setting values of the parameters set by the setter ([0061]-[0064], Figs.12-13: the collection data request command is a command requesting operation data collected by the data collecting device 20. In this collection data request command, the equipment address, the type ID and the collection period are set. The operation data transmitter 223 reads one or multiple items of operation data that are request targets from the operation data table 231 of the operation data storage 230 based on this information set in the collection data request command. See also [0109]-[0110]); and
 	a controller to output the data collected by the collector to a processing unit to cause the processing unit to process the data ([0061]-[0064], [0081]-[0082], [0109]-[0110], Figs. 12-13), wherein
 	the parameters include a communication parameter to identify the device, an instance parameter to identify a method for data collection from the device, and a data parameter to identify the device in which the collected data is stored and a data type of the data ([0060]-[0061]: the operation data storage 230 may store a table in which the respective values of the equipment address 2310, the type ID 2311 and the acquisition time 2312 are associated with an arrangement index, and the data value 2313 may be stored as a three-dimensional arrangement of these values. The operation data collector 221 generates operation data request commands for each piece of facility equipment (outdoor equipment 10, indoor equipment 11A, 11B, . . . ) of the facility equipment control system 1 at each prescribed time (for example, five minutes), and sends the commands to each piece of facility equipment via the equipment communicator 200. Furthermore, when the equipment communicator 200 receives operation data sent from each piece of facility equipment in response to the operation data request command, the operation data collector 221 extracts the equipment address, the type ID and the data value from the operation data. The operation data collector 221 then stores the extracted data and the current date and time in the operation data table 231 stored in the operation data storage 230…Further, [0082]: summary data is data indicating the correlation between the equipment address and the type ID indicating the type of operation data, in the data collecting device 20. The summary data requestor 322 references the user data table 341, reads the contents of the disclosable range 3413 from the record corresponding to the type of operator, and acquires operation data the operator can select. See also Fig. 11), Kuroiwa discloses receives operation data sent from each piece of facility equipment in response to the operation data request command, the operation data collector 221 extracts the equipment address, the type ID and the data value from the operation data. The operation data collector 221 then stores the extracted data and the current date and time in the operation data table 
 	and the parameters are defined such that the communication parameter is associated with the one or more instance parameters and the instance parameter is associated with the one or more data parameters (([0060]-[0061], [0082]),
 	the collector is implemented by a software module, the collector provides, to the setter, configuration information that creates an input screen for the parameters, the configuration information being prestored in the software module (Abstract, Figs. 1, 11-13);
 	the collector determines whether the setting values of the parameters input by a user to the input screen and received by the setter satisfy a condition indicated by condition information or information externally acquired by running the software module to determine whether the condition among the setting values of the parameters is satisfied, and provides a determination result to the setter, and the setter outputs result information corresponding to the determination result provided by the collector ([0089], [0104]-[0110], Figs. 11-14: When an input completion operation is accomplished by the operator (step S206: YES), that is to say when the OK button 704 of the connection target selection screen 701 is pressed, the summary data requestor 322 checks the input content. As a result, when the user's input content is not correct (step S207: NO), the summary data requestor 322 causes an error message to this effect to be displayed on the display device 310 and again prompts the operator for an input operation).

 	a condition indicated by condition information that is information prestored in the software module.  
 	However, Tanada discloses:
 	 a condition indicated by condition information that is information prestored in the software module ([0030]-[0034]: the setting value condition definition file 31 in which the condition indicating the relationship with other setting values is stored is provided for each setting value, and the terminal interface unit 35 provides a certain setting value...it is determined whether or not this set value satisfies the condition based on the set value condition definition file 31, and when this determination result indicates that the condition is satisfied, the set value is set to the monitored device…Further, since the terminal interface unit 35 notifies the terminal 20 of an input error when the determination result by the set value condition definition file 31 indicates that the condition is not satisfied, a prompt response by the operator can be expected. Further, since the condition determination of the set value is performed by the terminal interface unit 35, even if the operator makes an input error of the set value, the input error can be immediately notified to the operator. See also [0008]-[0010], [0016], [0024]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuroiwa to use a condition indicated by condition information that is information prestored in the software module as taught by Tanada. The motivation for doing so would have been in order determine whether or not the parameters conform to the condition based on .


12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa, in view of Tanada,  in further view of Marbach et al.  WO 2013/030145 (hereinafter, Marbach).

13.	Regarding claim 4, Kuroiwa in view of Tanada disclose the data collection apparatus according to claim 1 as disclosed above. 
 	Kuroiwa further discloses when the setting values of the parameters do not satisfy the condition, the collector provides the determination result to the setter
 ([0104], [0108], Figs. 11-14: When an input completion operation is accomplished by the operator (step S212: YES), that is to say when the OK button 1112 on the operation data selection screen 1101 is pressed, the operation data requestor 323 checks the input content. As a result, when the user's input content is not correct (step S213: NO), the operation data requestor 323 causes an error message to that effect to be displayed on the display device 310 and again prompts the operator for an input operation…[0089]: Additionally, for example when a check has been placed in the checkbox 1102 (1103) but no check is placed in any of the corresponding checkboxes 1104-1106 (1107-1109) for operation data type, an input error results. In addition, when no input has been made in at least one out of the starting date/time input field 1110 or the ending date/time input field 1111, or when there is a writing error, or when the ending date/time is before the starting date/time, an input error results). See also Tanada ([0030]-[0034]).
 	Kuroiwa in view of Tanada does not disclose:
 	upon receiving the determination result, the setter changes the setting values of the parameters to values satisfying the condition and sets the values as the result information.  
 	However, Marbach discloses:
 	 upon receiving the determination result, the setter changes the setting values of the parameters to values satisfying the condition and sets the values as the result information ([0006], [0013], [0020]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuroiwa in view of Tanada to use upon receiving the determination result, the setter changes the setting values of the parameters to values satisfying the condition and sets the values as the result information as taught by Marbach. The motivation for doing so would have been in order change incorrect setting parameters automatically (Marbach, [0020]).


14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroiwa, in view of Tanada, in further view of Young et al. US 2020/0285206 (hereinafter, Young).

Regarding claim 5, Kuroiwa in view of Tanada disclose the data collection apparatus according to claim 1 as disclosed above. 
 	Kuroiwa further discloses a storage to store identification information for identifying data collection performed by the collector, and the setter outputs the information provided by the collector ([0060]-[0061]: the operation data storage 230 may store a table in which the respective values of the equipment address 2310, the type ID 2311 and the acquisition time 2312 are associated with an arrangement index, and the data value 2313 may be stored as a three-dimensional arrangement of these values. The operation data collector 221 generates operation data request commands for each piece of facility equipment (outdoor equipment 10, indoor equipment 11A, 11B, . . . ) of the facility equipment control system 1 at each prescribed time (for example, five minutes), and sends the commands to each piece of facility equipment via the equipment communicator 200. Furthermore, when the equipment communicator 200 receives operation data sent from each piece of facility equipment in response to the operation data request command, the operation data collector 221 extracts the equipment address, the type ID and the data value from the operation data. The operation data collector 221 then stores the extracted data and the current date and time in the operation data table 231 stored in the operation data storage 230…Further, [0082]: summary data is data indicating the correlation between the equipment address and the type ID indicating the type of operation data, in the data collecting device 20. The summary data requestor 322 references the user data table 341, reads the contents of the disclosable range 3413 from the record corresponding to the type of operator, and acquires operation data the operator can select). See also Tanada ([0030]-[0034]).
 	Kuroiwa in view of Tanada does not disclose:
 	a storage to store identification information for identifying an event occurring in data collection performed by the collector, wherein the collector provides, to the setter, event information about the event indicated by the identification information, and the setter outputs the event information provided by the collector.  
 	However, Young discloses:
 	 a storage to store identification information for identifying an event occurring in data collection performed by the collector, wherein the collector provides, to the setter, event information about the event indicated by the identification information, and the setter outputs the event information provided by the collector ([0005], [0081], [0098]-[0099], and Fig. 7).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kuroiwa in view of Tanada to use a storage to store identification information for identifying an event occurring in data collection performed by the collector, wherein the collector provides, to the setter, event information about the event indicated by the identification information, and the setter outputs the event information provided by the collector as taught by Young. The motivation for doing so would have been in order enhance data collection (Young, [0004]).


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Examiner, Art Unit 2864